Order denying defendant’s motion to vacate order directing substituted service of the summons, and to vacate the service of the summons, modified by providing that the denial be without prejudice to a renewal of the application on papers which will set forth facts in detail showing that defendant was an actual resident of Chicago at the time the order for substituted service was made. As so modified, the order is affirmed, without costs. No opinion. Lazansky, P. J., Kapper, Hagarty and Carswell, JJ., concur; Davis, J., dissents and votes to reverse.